Citation Nr: 1814205	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, awarded service connection for bilateral hearing loss, assigning a zero percent (noncompensable) rating, as well as awarded service connection for tinnitus, assigning a 10 percent rating.  The effective date of each award was March 10, 2010.  In November 2012, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in April 2012 and January 2014, and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014. 

In a March 2015 letter, the Veteran's agent withdrew from appeal the claim for a higher rating for tinnitus.

In August 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record. 

During the Board hearing, the Veteran submitted additional evidence in support of his claim in the form of a March 2015 letter from Dr. J.L. and waived initial agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017); August 2015 Hearing Transcript, Pg. 19. 

In March 2016, the undersigned granted a motion to correct minor errors in the hearing transcript.

In August 2016, the Board, inter alia, remanded the claim for a higher rating for bilateral hearing loss to the AOJ for further development.  After completing the requested development, in an October 2017 rating decision, the AOJ awarded an initial 10 percent rating for bilateral hearing loss, from March 10, 2010,.  The AOJ otherwise continued to deny a higher rating for bilateral hearing loss (as reflected in a September 2017 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

As a final preliminary matter, the Board points out that the matter of a higher initial rating for bilateral hearing loss is the only issue currently before the Board.   It is noted that, also in August 2016, the Board awarded service connection for vertigo-an issue for which the Veteran also had perfected an appeal.   In an April 2017 rating decision, the AOJ implemented the Board's award, assigning an initial 10 percent rating for vertigo, from November 26, 2012.  In July 2017, the Veteran filed an NOD with respect to the initial rating assigned for vertigo.  Although an SOC addressing that matter has not yet been issued, the AOJ acknowledged receipt of the Veteran's NOD by way of a July 2017 letter.  Moreover, information contained in the Veterans Appeals Control and Locator System (VACOLS) reflects that the AOJ has fully acknowledged the Veteran's NOD with respect to the vertigo issue, and that matter is under consideration.  As such, this situation is distinguishable from that in Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.   Under these circumstances, the matter of a higher initial rating for vertigo is not yet ripe for appellate review, and is not being remanded for the issuance of an SOC, but may be the subject of a later Board decision if an appeal of such matter is timely perfected.


FINDING OF FACT

In October 2017, prior to the issuance of an appellate decision, the Veteran, through his agent, withdrew from appeal the issue of entitlement to a higher initial rating for bilateral hearing loss.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a higher initial rating for bilateral hearing loss are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

As explained above, the AOJ awarded an initial 10 percent rating for bilateral hearing loss, from March 10, 2010, in the October 2017 rating decision.  The AOJ otherwise denied a rating higher than 10 percent for bilateral hearing loss in the September 2017 SSOC, and copies of the SSOC were sent to the Veteran and his agent.  In October 2017, prior to the issuance of an appellate decision, the Veteran's agent acknowledged that he had received the September 2017 SSOC pertaining to the issue of entitlement to a higher rating for bilateral hearing loss, as well as indicated that that the Veteran was satisfied with the assigned 10 percent rating  and was withdrawing the appeal as to that matter.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the claim for a higher rating for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.




	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issue of entitlement to a higher initial rating for bilateral hearing loss is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


